Citation Nr: 1823206	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-45 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating is excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 14, 2017, and in excess of 40 percent thereafter. 

2.  Entitlement to service connection for shin splints, to include as secondary to service-connected degenerative joint disease of the thoracolumbar spine.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to shin splints.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.




ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and Cleveland, Ohio, respectively.  Jurisdiction currently resides with the RO in Cleveland, Ohio.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Veteran's claims for a shin splint disability and a bilateral knee disorder have been recharacterized as noted on the title page to reflect theories of secondary service connection.

In a February 2018 rating decision, the RO increased the Veteran's rating for degenerative joint disease of the thoracolumbar spine to 40 percent disabling, effective November 14, 2017.  As the grant of a 40 percent rating, effective November 14, 2017, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2013, the Board remanded the matters of entitlement to an increased disability rating for degenerative joint disease of the thoracolumbar spine and entitlement to service connection for a cervical spine disability, shin splints, and a bilateral knee disorder for additional development.  In February 2018, the RO granted service connection for the Veteran's cervical spine disability; therefore, as this is considered a full grant of the benefits sought, the matter is no longer before the Board.  The remaining matters have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking disability ratings in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 14, 2017, and in excess of 40 percent thereafter.  He is also seeking service connection for shin splints and a bilateral knee disorder.  Based on a review of the claims file, the Board finds that additional development is needed to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2013, the Board remanded the matters with instructions for the AOJ to request service treatment records pertaining to the Veteran's treatment at the British military facility at the Royal Air Force (RAF) St Mawgan in Cornwall, England, and VA treatment records from the Clarksburg and Parkersburg VA medical centers (VAMC) in West Virginia.  The AOJ was directed to issue a formal finding of unavailability if the records could not be obtained after reasonable efforts for retrieval had been made.  Further, the AOJ was to notify the Veteran of attempts made to obtain these records, why further attempts would be futile, and allow the Veteran the opportunity to provide such records.

A request for service treatment records was made to the National Personnel Records Center (NPRC) in November 2016, with no response.  In November 2016, January 2017, and July 2017, requests for the records were also made directly to the records officer at RAF St Mawgan, with no response.

In January and February 2017, the AOJ requested treatment records from the Parkersburg VAMC.  A negative reply was needed if the records could not be located, but the Parkersburg VAMC provided no response.  

While the AOJ was unsuccessful in its attempts to obtain the above requested records, formal findings regarding the unavailability of the records were never issued, as directed by the 2013 remand.  Further, the record does not contain evidence of a negative response to the records request made to either the NPRC or to the Parkersburg VAMC.  As such, there is no way for the Board to determine whether the RO substantially complied with the remand directives.  Furthermore, the Veteran has not been sent notification documenting the AOJ's attempts to retrieve the requested records and he has not been afforded the opportunity to provide such records.  The Board notes that the Veteran was sent a letter in November 2016 encouraging him to send in any evidence or information immediately and informing him that records had been requested from the NPRC and RAF St Mawgan.  A second letter was sent to the Veteran in January 2017, again encouraging him to send in any information and notified him that another request for records was being made.  In November 2017, another letter was sent to the Veteran, notifying him that a request for records had been made to the Parkersburg VAMC.  In July 2017, the Veteran was made aware that a third request had been made to the RAF St Mawgan.  However, these letters did not detail the efforts undertaken by the AOJ, nor did the letters notify the Veteran that the AOJ had been unable to obtain treatment records from the RAF St Mawgan and the Parkersburg VAMC and that further efforts would be futile.

The Board notes that the AOJ obtained full VA treatment records from the Clarksburg VAMC, including records from the 1980s regarding the Veteran's knee surgery.  

Therefore, the Board finds that a remand is necessary for the AOJ to complete the directed development and issue a formal determination that complies with the Board's 2013 remand instructions.  The AOJ should make reasonable efforts to obtain service treatment records from the RAF St Mawgan and VA treatment records from the Parkersburg VAMC.  If the AOJ determines further efforts would be futile, a formal finding of unavailability must be issued.  The Veteran should be notified of the AOJ's efforts and their inability to obtain the records and he should be afforded the opportunity to provide the records.  Additionally, the AOJ should request any treatment records located at the Huntington RO that have not yet been associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate steps to obtain the Veteran's service treatment records from the NPRC and RAF St Mawgan, and VA treatment records from the Parkersburg VAMC.  The search for the service treatment records should continue until there is reasonable certainty that these records do not exist or that further attempts to obtain them would be futile. 

If efforts to obtain the requested records are unsuccessful, prepare a formal determination outlining the steps taken to retrieve the Veteran's records, and notify him in accordance with VA regulations, giving him adequate time to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




